EXHIBIT 10.26

THIRD AMENDMENT TO THE

SILGAN CONTAINERS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS THIRD AMENDMENT is made as of March 7, 2011, by SILGAN CONTAINERS LLC, a
limited liability corporation duly organized and existing under the laws of the
State of Delaware (the “Primary Sponsor”).

INTRODUCTION

The Primary Sponsor maintains the Silgan Containers Supplemental Executive
Retirement Plan (the “Plan”), which was last amended and restated by an
indenture dated January 21, 2008 and has been amended twice since such date. The
Primary Sponsor now desires to amend the Plan to provide a reasonable
limitations period by which participants and beneficiaries can bring certain
claims related to changes in their investment elections.

THEREFORE, the Primary Sponsor hereby amends the Plan, effective as of the day
and year first above written, by adding a new Section 8.9 to read as follows:

“8.9 Limitations Period for Filing Certain Initial Claims. Solely with respect
to modifications of investment elections in a Participant’s Account, a
Participant or Beneficiary may not bring a claim under the Plan more than ninety
(90) days following the date a trade confirmation statement is transmitted to
such Participant or Beneficiary.”

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Third Amendment.

IN WITNESS WHEREOF, the Primary Sponsor has caused this Third Amendment to be
executed on the day and year first above written.

 

SILGAN CONTAINERS LLC By:   /s/ Anthony E. Cost Title: Vice President – Human
Resources